Citation Nr: 0947203	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-36 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based upon need 
of regular aid and attendance or housebound status.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim.  

The claim was remanded by the Board in July 2009 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matter returned for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability 
pension based upon a combined 90 percent disability rating; 
no nonservice-connected disability is rated as totally 
disabling.

2.  The Veteran needs regular aid and assistance to perform 
activities necessary for daily living.


CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance are met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to SMP based on need 
of regular aid and attendance of another person, and/or by 
reason of being housebound, due to various disabilities.  
Service connection is not, and has never been, in effect for 
any disability, but the Veteran is receiving nonservice-
connected pension benefits.  See October 1992 and May 2008 
rating decisions.  The most recent rating decision of record, 
May 2008, reflects the following disabilities for pension 
purposes only: severe dermatochalasis, right homonymous 
hemianopsia, bilateral senile cataract (70 percent); coronary 
artery disease (30 percent); high blood pressure; status post 
cerebrovascular accident right hand tremor; status post 
cerebrovascular accident right foot drop (each 20 percent 
disabling); type II diabetes mellitus (10 percent); and 
unconfirmed Parkinson's disease (noncompensable).  The total 
combined nonservice-connected pension rating is 90 percent.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 38 
U.S.C.A. § 1521(a) (West 2002).  

A Veteran receiving nonservice-connected pension, as the 
Veteran here, may receive pension at a higher, special 
monthly rate if he needs regular aid and attendance of 
another individual to conduct routine activities necessary 
for daily life.  38 U.S.C.A. § 1521(d) (West 2002).  A person 
is considered to need regular aid and attendance if he is a 
patient in a nursing home due to mental or physical 
incapacity; or is helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another individual; or establishes a factual need of aid and 
attendance under the criteria found at 38 C.F.R. § 3.352(a) 
(2009).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).

Housebound-rate SMP is warranted if the Veteran has a 
disability rated as 100 percent (but not including total 
rating based upon unemployability under 38 C.F.R. § 4.17) and 
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, or (2) by reason of disability 
or disabilities, is permanently housebound but does not 
qualify for SMP at the "aid and attendance" rate.  38 
U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1) and 
(2) (2009).  

"Permanently housebound" status is met when the Veteran is 
substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability that likely will remain throughout his lifetime.  
38 U.S.C.A.  
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2009).

The evidence of record establishes that the Veteran is in 
need of regular aid and attendance.  On examination in 
February 2008, it was noted that the Veteran could not walk 
unaided and needed assistance caring for the needs of nature.  
The examiner stated that he needed "help for daily living 
things."  The Veteran could sit up, but he needed assistance 
doing it.  He was not able to leave his home without 
assistance, and he needed help taking his medications and 
with meal preparation.  On VA examination in April 2008, the 
examiner noted that the Veteran lived with his wife and she 
prepared all of his meals.  He needed assistance dressing, 
undressing, and grooming.  He was diagnosed as having severe 
right hand tremor which limited his ability to perform his 
activities of daily living.  On VA examination in October 
2009, concentric contraction of the Veteran's visual field 
was limited to 10 degrees or less but more than 5 degrees.  
He was legally blind.

The Board therefore finds that, affording the Veteran the 
benefit of all doubt, there is sufficient credible supporting 
evidence that the Veteran is in need regular of aid and 
attendance.  The Board finds that the criteria for special 
monthly pension by reason of being in need regular of aid and 
attendance have been met.  Accordingly, the claim is granted.  
As the Board grants the Veteran's claim of entitlement to 
special monthly pension based on the need for aid and 
attendance, the claim of entitlement to special monthly 
pension at the housebound rate is moot.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
light of the grant of the benefit sought on appeal, any 
defect in the duty to notify and assist is harmless error.

ORDER

Special monthly pension based upon the need of regular aid 
and attendance is granted.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


